     Case 1:17-cv-01074-RJL Document 52-1 Filed 04/05/19 Page 1 of 3
USCA Case #18-5097   Document #1771935       Filed: 02/05/2019  Page 1 of 3



                   United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 18-5097                                                   September Term, 2018
                                                              FILED ON: FEBRUARY 5, 2019
DENNIS MONTGOMERY,
                 APPELLEE

LARRY ELLIOTT KLAYMAN,
                  APPELLANT

v.

JAMES B. COMEY, AN INDIVIDUAL; INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS FORMER
DIRECTOR OF THE FEDERAL BUREAU OF INVESTIGATION, ET AL.,
                    APPELLEES


                          Appeal from the United States District Court
                                  for the District of Columbia
                                      (No. 1:17-cv-01074)


       Before: ROGERS, SRINIVASAN, and PILLARD, Circuit Judges.

                                        JUDGMENT

        The court considered this appeal on the record from the United States District Court for the
District of Columbia, and on the briefs and arguments of the parties. The court has given the issues
full consideration and has determined that they do not warrant a published opinion. See D.C. CIR.
R. 36(d). It is hereby

     ORDERED AND ADJUDGED that the judgment of the District Court be AFFIRMED
IN PART AND MODIFIED IN PART.

        Appellant Larry Klayman claims to have been subject to unlawful surveillance by the
United States government. He filed this suit against several present and former government
officers as well as the Federal Bureau of Investigation, the National Security Agency, and the
Central Intelligence Agency. The district court dismissed the claims at issue pursuant to Rule
12(b)(1) for lack of subject matter jurisdiction, and Appellant Klayman timely appealed. For the
reasons set out below, we affirm the district court’s decision but modify the district court’s order
insofar as it rendered the jurisdictional dismissals with prejudice rather than without prejudice.




                                                 1
     Case 1:17-cv-01074-RJL Document 52-1 Filed 04/05/19 Page 2 of 3
USCA Case #18-5097   Document #1771935       Filed: 02/05/2019  Page 2 of 3


        First, Appellant’s challenge to the targeted surveillance program known as PRISM fails
because he lacks Article III standing. As explained by our judgment today in the related case
Klayman v. Obama, No. 17-5281, the Supreme Court’s decision in Clapper v. Amnesty
International USA, 568 U.S. 398 (2013), which addressed a challenge to the same statute, requires
plaintiffs challenging surveillance programs to allege a “certainly impending” injury that does not
rely on a “highly attenuated chain of possibilities.” Id. at 410. Appellant’s allegations that might
support standing here amount to a single sentence asserting without elaboration that Appellant
“made international phone calls and exchanged correspondence with individuals located in foreign
nations within the past two years.” J.A. 16. As the district court held, that threadbare claim is
inadequate under Clapper.

         Next, Appellant claims that the government has repeatedly hacked his cellphone and
installed malware. The district court correctly held that this allegation is so “patently insubstantial”
that it presents no federal question suitable for the court’s resolution. See Tooley v. Napolitano,
586 F.3d 1006, 1010 (D.C. Cir. 2009). Jurisdictional dismissal for insubstantiality is appropriate
when a plaintiff’s “claims [are] flimsier than doubtful or questionable—they must be essentially
fictitious.” Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994) (formatting altered). Appellant bases
his belief that the government has targeted and hacked his devices on his observation that he has
twice had Samsung cellphones with battery-life issues and other assorted glitches. See J.A. 20–
21. Appellant’s speculation that the alleged glitches indicate that his phones were hacked by the
government amounts to an “essentially fictitious” allegation, Best, 39 F.3d at 330, and the district
court was right to dismiss the claim on jurisdictional grounds.

        Appellant’s claim concerning an unnamed bulk collection program “similar” to that
previously authorized under Section 215 of the PATRIOT Act also fails. The sum total of the
allegations in the Complaint that speak to the existence of such a program is a statement that
“Defendants’ ongoing illegal, unconstitutional surveillance continues to occur in numerous ways,
including but not limited to, bulk telephony metadata collection similar to the now ‘discontinued’
Section 215,” and a vague promise that “[a]dditional, specific mechanisms employed by
Defendants will be set forth in discovery.” J.A. 12–13.

        The district court dismissed the claim as moot because the bulk telephony metadata
collection program under Section 215 has ceased and the statutory authorization for it has been
revoked. Assuming the district court’s reading of the Complaint is correct and Klayman challenges
the Section 215 bulk telephony metadata collection program, the claim is moot for the reasons
explained in our judgment in the related case Klayman v. Obama, No. 17-5281. To the extent
Appellant seeks to challenge not the discontinued Section 215 program but rather a similar, as-of-
yet unrevealed program, he has failed to allege any facts supporting his standing to challenge such
a program.

         Appellant’s First Amendment claim based on the chilling effect of the threat of surveillance
fails as well. A subjective fear of surveillance, without more, is insufficient to confer standing to
bring a First Amendment challenge to a surveillance program. See Clapper, 568 U.S. at 417. Here,
the threat of surveillance must be “certainly impending” for the concomitant chilling to be
traceable to the government’s conduct. See id. That is, standing to bring the First Amendment
chilling claim depends on standing to challenge the surveillance ostensibly giving rise to the
chilling effect. As we have explained, and as the district court rightly held, Appellant has failed


                                                   2
     Case 1:17-cv-01074-RJL Document 52-1 Filed 04/05/19 Page 3 of 3
USCA Case #18-5097   Document #1771935       Filed: 02/05/2019  Page 3 of 3


to demonstrate his standing to challenge the alleged surveillance.         Consequently, the First
Amendment claim too must fail.

        Finally, Appellant argues that the district court erred in dismissing his claims with
prejudice rather than without prejudice. Appellant is correct that a Rule 12(b)(1) dismissal for lack
of jurisdiction generally is not a decision on the merits and therefore should be without prejudice.
See Charles A. Wright et al., 5B Fed. Prac. & Proc. § 1350 (3d ed.); Kasap v. Folger Nolan Fleming
& Douglas, Inc., 166 F.3d 1243, 1248 (D.C. Cir. 1999). Thus, we affirm the district court’s
decision but modify the order to state that the dismissals pursuant to Rule 12(b)(1) are without
prejudice. See Kasap, 166 F.3d at 1248.

       Pursuant to D.C. CIR. R. 36(d), this disposition will not be published. The Clerk is directed
to withhold issuance of the mandate until seven days after resolution of any timely petition for
rehearing or rehearing en banc. See FED. R. APP. P. 41(b); D.C. CIR. R. 41(a)(1).

                                           Per Curiam


                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                      BY:     /s/
                                                              Ken Meadows
                                                              Deputy Clerk




                                                 3
